Case 3:18-cv-14862-AET-TJB Document 19 Filed 04/24/19 Page 1 of 2 PageID: 234



                                   BEVELOCK & FISHER LLC
                                          Attorneys at Law
                                  ______________________________
 Gregory J. Bevelock, Esq.                                                      Charles M. Fisher, Esq.
 Tel: (973) 845-2999                 14 Main Street, Suite 200                      Tel: (973) 845-2998
 gbevelock@bevelocklaw.com              Madison, NJ 07940                     cfisher@bevelocklaw.com
                                       www.bevelocklaw.com
 Fax: (973) 845-2797
                                  ______________________________

                                       April 24, 2019

BY ECF & E-Mail
Hon. Tonianne J. Bongiovanni, U.S.M.J.
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

        Re:     Rabbi Philip Lefkowitz et al. v. Westlake Master Ass’n Inc. et al.
                Civil Action No. 3:18-cv-14862-AET-TJB

Dear Judge Bongiovanni:

        This firm represents plaintiffs, Rabbi Philip Lefkowitz, Levi Lefkowitz, and Moshe
Lefkowitz (“Plaintiffs”), in the above-referenced matter. We are writing to request the Court’s
leave to file an amended complaint in the form attached hereto. See Exhibit A (the proposed
amended complaint showing changes made to the initial complaint); Exhibit B (a clean copy of
the proposed amended complaint).

        We have conferred with Defendants’ counsel, and they consent to the filing of the amended
complaint. Moreover, all parties agree that the filing of the amended complaint will not impact
the discovery schedule set forth in the Joint Discovery Plan submitted by the parties.

        The proposed amended complaint essentially makes three changes: (a) paragraph 87 is
amended to include a larger quotation from a letter by Rabbi Lefkowitz; (b) Count III is amended
to clarify that Plaintiffs’ claims under the NJLAD include, without limitation, a claim for failure
to grant an accommodation based on creed pursuant to N.J.S.A. 10:5-4; and (c) the Prayer for
Relief is amended to include an additional alternative request for relief with respect to the gate and
path.

        Pursuant to Fed.R.Civ.P. 15(a), “leave to amend the pleadings is generally granted
liberally,” particularly in the absence of undue delay, bad faith, prejudice or futility. Carter v.
Middlesex County Corrections, Civil Action No. 15-7102, 2017 WL 1364596 *2 (D.N.J. July 7,
2018) (citations omitted). Here, none of these factors are present. Indeed, the Rule 16 conference
has not yet been conducted, other than Initial Disclosures, discovery has not commenced, and
Defendants have consented to the filing of the amended complaint.
Case 3:18-cv-14862-AET-TJB Document 19 Filed 04/24/19 Page 2 of 2 PageID: 235



                                                                                  April 24, 2019
                                                                                        Page | 2

       Finally, Local Civil Rule 15.1 allows the filing of an amended pleading without a formal
motion, when “excused by the Court.” Given the above circumstances, Plaintiffs respectfully
submit that a motion is not necessary and request that the Court enter the proposed Consent Order
submitted herewith.

       We thank the Court for its kind attention to this matter. If the Court has any questions
regarding this application, we will be happy to address them on the telephonic case management
conference scheduled for this Thursday, April 25th at 2:30 pm.

                                     Respectfully submitted,

                                     BEVELOCK & FISHER LLC

                                     s/ Gregory J. Bevelock
                                     Gregory J. Bevelock

Encl.
c: Wayne E. Pinkstone, Esq. (w/ encl., by ECF & E-mail)
